DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 - Withdrawn
In light of Applicant’s Amendments and Remarks, the previous rejection of claim 13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10, and 16-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (US Patent Publication No. 2003/0234264) in view of Vacca et al. (US Patent No. 4,268,205) and Tsujihata et al. (US Patent No. 3,131,821).
Re. claim 1, Landau discloses a bulk food dispenser including:
a source (12) for containing a solid bulk material to be dispensed; 
a paddle housing (14) including a plurality of openings (at 44 and 50) in communication with the source; 

Landau does not explicitly recite a baffle located above the paddle housing for directing the solid bulk material from the source to the paddle housing or a paddle wheel including a circular wall from which the plurality of protrusions extend tangentially.
Vacca teaches that it is old and well known in the art of bulk material dispensers to further provide a baffle (76) located above the paddle housing for directing the solid bulk material from the source to the paddle housing (see Figure 1), wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by including the baffle as taught by Vacca to direct material to one of the plurality of openings to prevent impingement of the material on the ends of the paddle wheels (see Vacca Abstract).
Tsujihata teaches that it is old and well known in the art of bulk material dispensers to further provide a paddle wheel including a circular wall (15) from which a plurality of protrusions extend tangentially (see Figures 4a – 4c) for directing the solid bulk material out of the paddle housing (10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by paddle wheel structure as taught by Tsujihata to create a pocket which is capable of dispensing a fixed amount 
Re. claim 2, Landau further discloses a paddle wheel comprising two identically shaped paddle halves (see Figure 3b).
Re. claim 3, Landau does not explicitly recite a paddle half having a depth of 1.6-2” and a width of 2.1-2.3”.
However, Landau is used to dispense a predetermined quantity (see paragraph 0001) and when designing the dispenser to suit a particular quantity it would have been an obvious matter of design choice to choose a paddle half having a depth of 1.6-2” and a width of 2.1-2.3”, since applicant has not disclosed that a paddle half of differing dimensions would perform differently than that of one having a paddle half having a depth of 1.6-2” and a width of 2.1-2.3” and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Re. claim 5, Landau does not explicitly recite a plurality of protrusions including a plurality of sweeping protrusions and a plurality of blocking protrusions, wherein each of the plurality of sweeping protrusions include a free end and a fixed end, wherein the fixed end is attached to the circular wall, and wherein each of the plurality of blocking protrusions are fixedly attached to the free end of one of the plurality of sweeping protrusions.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by paddle wheel structure as taught by Tsujihata to create a pocket which is capable of dispensing a fixed amount (see Tsujihata; col. 3, lines 47-49) and creating a larger surface area (via bent portion 13) for creating a stronger air-tight seal.
Re. claim 6, Landau further does not explicitly recite the sweeping protrusions being longer than the blocking protrusions.
Tsujihata further teaches that it is old and well known in the art of bulk material dispensers to further provide sweeping protrusions being longer than the blocking protrusions (see Figures 1-4c).
In making the combination of claim 5, it would have been further obvious to one of ordinary skill in the art at the time the claimed invention was made to make the sweeping protrusions longer than the blocking protrusions as taught by Tsujihata in order to make use of the device and to properly size the charging pocket as taught by Tsujihata (see Tsujihata; col. 3, lines 47-49) and creating a larger surface area (via bent 
Re. claim 7, Landau does not explicitly recite a paddle half having a length of 6-7”.
However, Landau is used to dispense a predetermined quantity (see paragraph 0001) and when designing the dispenser to suit a particular quantity it would have been an obvious matter of design choice to choose a paddle half having a length of 6-7”, since applicant has not disclosed that a paddle half of differing dimensions would perform differently than that of one having a paddle half having a length of 6-7” and where the only difference between the prior art and the claims is a recitation of relative 
Re. claim 8, the combination of Landau-Vacca-Tsujihata does not explicitly recite the baffle having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6”.
However, in sizing the device for a particular application it would have been an obvious matter of design choice to choose a baffle having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6”, since applicant has not disclosed that a baffle of differing dimensions would perform differently than that of one having a width of 5.2-5.5”, a length of 7.6-7.9”, and a height of 2.3-2.6” and where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentable distinct from the prior art device.  see MPEP 2144.04 (IV).
Re. claim 10, Landau further discloses a bulk food dispenser, wherein the source is a storage container located above the paddle housing for containing the solid bulk material (see Figure 1), forming a hopper (forming the body of a hopper; see Figure 1).
Re. claim 16, Landau discloses a bulk food dispenser including:
a source (12) for containing a solid bulk material to be dispensed; 
a paddle housing (14) including a plurality of openings (at 44 and 50) in communication with the source; 
a paddle wheel (32) retained within the paddle housing, wherein the paddle wheel further includes a plurality of protrusions (38) for directing the solid bulk material 
Landau does not explicitly recite a baffle located above the paddle housing for directing the solid bulk material from the source to the paddle housing or a paddle wheel including a circular wall from which the plurality of protrusions extend tangentially.
Vacca teaches that it is old and well known in the art of bulk material dispensers to further provide a baffle (76) located above the paddle housing for directing the solid bulk material from the source to the paddle housing (see Figure 1), wherein at least one of the plurality of the openings receives the solid bulk material directed by the baffle (see Figure 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by including the baffle as taught by Vacca to direct material to one of the plurality of openings to prevent impingement of the material on the ends of the paddle wheels (see Vacca Abstract).
Tsujihata teaches that it is old and well known in the art of bulk material dispensers to further provide a paddle wheel including a circular wall (15) from which a plurality of protrusions extend tangentially (see Figures 4a – 4c) for directing the solid bulk material out of the paddle housing (10); and wherein the paddle wheel is operatively coupled to move in one direction (see Figures 4a-4c).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Landau by paddle wheel structure as taught by Tsujihata to create a pocket which is capable of dispensing a fixed amount 
Re. claim 17 as best can be understood by the Examiner, Landau further discloses a paddle wheel facilitated for nondestructive dispensing of various cereal and comestible shapes (see paragraph 0001).
While being disclosed in the prior art, the limitation “… is facilitated for nondestructive dispensing of various cereal and comestible shapes including, but not limited to, sugared and coated cereals, flaked cereals, cereal briquettes, puffed cereals, baked cereals, flat cereals, or spherical cereals.”  does not carry full patentable weight as it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. see MPEP 2114 (II).


Claims 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Landau (‘264), Vacca, and Tsujihata as applied to claim 10 and further in view of Landau (US Patent Publication No. 2006/0027609) (‘609).
Re. claim 11, Landau (‘264) does not explicitly recite the storage container being circular.
Landau (’609) teaches that it is old and well known in the art of bulk food dispensers to provide a storage container that is circular (see paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the Landau (‘264) container circular to make 
Re. claim 13, Landau (‘264) does not explicitly recite the hoper being cylindrical.
Landau (’609) teaches that it is old and well known in the art of bulk food dispensers to provide a hopper that is cylindrical (see paragraph 0063).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the Landau (‘264) hopper cylindrical to make the design more attractive since it has been held that absent persuasive evidence that the particular configuration of the claimed container is significant, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious.  (see MPEP 2144.04(IV)) 

Allowable Subject Matter
Claims 9, 12, 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.



Response to Arguments/Remarks
Applicant’s arguments, filed 1-14-2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsujihata et al. (US Patent No. 3,131,821).  While original claim 4 (now a part of claims 1 and 16) was marked allowable, under further consideration of Tsujihata et al. (US Patent No. 3,131,821), those limitations are no longer viewed as allowable as recited in the rejections above.
Applicant’s arguments, with respect to the rejection of claim 13 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 13 under 35 USC 112(b) has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754